Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 1 of 19 PageID: 1



BRESSLER AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200 (phone)
Attorneys for Defendants
Megadyne America LLC and Philip Cohenca

                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY

                                                      Civil Action No.: 2:19 -cv-8167
  MELISSA STAPLETON,

                                   Plaintiff,

                 vs.                                             NOTICE OF REMOVAL
                                                                 (Original Jurisdiction)
  MEGADYNE JASON INDUSTRIAL, INC.
  and PHILIP COHENCA,

                                  Defendants.

            Defendants Megadyne America, LLC (improperly plead as Megadyne Jason

Industrial, Inc.) and Philip Cohenca (collectively referred to as “Defendants”), by and

through their attorneys, Bressler, Amery & Ross, P.C., pursuant to 28 U.S.C. §§ 1331,

1441 and 1446, and with a full reservation of any and all rights, claims, objections and

defenses, hereby files this Notice of Removal from Superior Court of New Jersey, Law

Division, Essex County, in which the action is now pending under Docket Number ESX-L-

755-19 to the United States District Court for the District of New Jersey, and respectfully

state:

                                           THE REMOVED CASE

            1.         Plaintiff Melissa Stapleton (“Plaintiff”) commenced the above-captioned action

on or about January 19, 2019, by filing a Complaint in the Superior Court of New Jersey,

Law Division, Essex County, entitled Stapleton v. Megadyne Jason Industrial, Inc., et al.,




5263314_1
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 2 of 19 PageID: 2



Docket No. ESX-L-755-19 (herein after “State Court Action”). A true and accurate copy of

Plaintiff’s Complaint filed in that matter is attached hereto as Exhibit 1.

                     JURISDICTION AND GROUNDS FOR REMOVAL

        2.    Venue may be appropriate in this judicial district pursuant to 28 U.S.C. §

1391(b).

        3.    This action is a civil action removable to this Court pursuant to 28 U.S.C. §

1441 because this Court has original jurisdiction over this cause under 28 U.S.C. § 1331.

        4.    Plaintiff alleges federal law claims for relief that are removable to federal

court. Plaintiff’s Complaint alleges that she was fired in violation of the Family Medical

Leave Act (“FMLA”) 29 U.S.C. §§ 2601, et. seq. (Second Count). Such a claim is

removable to Federal District Court. Said claim is one for relief over which this Court has

original jurisdiction under the provisions of 28 U.S.C. § 1331 and § 1337, and is one which

may be removed to this Court by Defendants pursuant to the provisions of 28 U.S.C. §

1441 and 29 U.S.C. § 1132(e)(1). See, e.g., Conoshenti v. Pub. Serv. Electric & Gas Co.,

364 F.3d 135, 140, n. 5 (3d Cir. 2004) (holding that because plaintiff’s FMLA claim involved

a federal question, removal was proper under 28 U.S.C. 1441(b)); Abeyta v. Liberty Mutual

Group Inc., No. 14-cv-533, 2014 U.S. Dist. LEXIS 96371 (W.D. Tex. July 16, 2014) (finding

that FMLA cases are clearly removable).

        5.    Because this Court has original jurisdiction over federal questions, it acquired

supplement jurisdiction over Plaintiff’s related state law claims. Borough of West Mifflin v.

Lancaster, 45 F.3d 789, 786-87 (3rd Cir.1995); King v Crossland Savs. Bank, 111 F.3d 251,

256 (2d Cir.1997).




5263314_1                                    -2-
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 3 of 19 PageID: 3



              THE REMOVAL IS TIMELY AND PROCEDURALLY PROPER

        6.    On or about February 15, 2019, Defendants were served with copies of the

Complaint. Receipt of these documents on that date was Defendants’ first notice that

Plaintiff intended to pursue a claim for relief that could be removed to this Court.

        7.    The thirty (30) day time frame provided in 28 U.S.C. § 1446(b) for removing

this action began to run on February 15, 2019. Defendants, therefore, are filing this Notice

of Removal within the time frame provided in 28 U.S.C. §1446(b) and the Federal Rules of

Civil Procedure.

        8.    All defendants who have been served and are parties to this lawsuit consent

to the removal of this case.

        9.    Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Defendants’ response to the

Complaint is not due to be served until seven (7) days from today, or March 15, 2019.

                               FILING OF REMOVAL PAPERS

        10.   Pursuant to 28 U.S.C. § 1446(d), Defendants concurrently herewith give

written notice of filing of this Notice of Removal to the Plaintiff and to the Superior Court,

Essex County, New Jersey. A copy of that Notice is attached to this Removal. (See

Exhibit 2 (without exhibits)).

        11.   By filing this notice, Defendants do not waive any defenses that may be

available to them, specifically including, but not limited to, improper service of process and

the absence of venue in this Court or in the Court from which this action has been removed

and hereby expressly reserves the right to assert any defense or motion available.

        WHEREFORE, Defendants Megadyne America, LLC (improperly plead as

Megadyne Jason Industrial, Inc.) and Philip Cohenca hereby remove the above-captioned




5263314_1                                    -3-
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 4 of 19 PageID: 4



action now pending against them in the Superior Court of New Jersey, Essex County, Law

Division, to the United States District Court for the District of New Jersey, wherein it shall

proceed as an action originally commenced therein.

                                           Respectfully submitted,

                                           BRESSLER, AMERY & ROSS, P.C.
                                           Attorneys for Defendants
                                           Megadyne America, LLC and Philip Cohenca



                                    By:
                                                   Jed L. Marcus
Dated: March 8, 2019



                           LOCAL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, at the time

of filing the within, the undersigned is not aware that the matter in controversy is the

subject of actions pending in any other court, or of any pending arbitration or administrative

proceeding, except as disclosed herein.

                                           BRESSLER, AMERY & ROSS, P.C.
                                           Attorneys for Defendants
                                           Megadyne America, LLC and Philip Cohenca



                                    By:
                                                   Jed L. Marcus
Dated: March 8, 2019




5263314_1                                    -4-
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 5 of 19 PageID: 5



                               CERTIFICATE OF SERVICE


        On this day, I certify that a copy of the above and foregoing notice was caused to be

filed by ECF.

        I also hereby certify that a true copy of the above and foregoing notice was

electronically filed by e-Courts with the Clerk’s Office, Superior Court of New Jersey, Essex

County Courthouse, 50 West Market Street, Newark, New Jersey 07102.

        I also hereby certify that on this date, I caused to be forwarded for service upon

counsel for Plaintiff, by e-Courts and first class mail to:

                             Edward P. Azar, Esq.
                             Law Offices of Edward P. Azar, LLC
                             2840 Route 23 South,
                             Newfoundland, New Jersey 07435

        I certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




                                                    Jed L. Marcus
Dated: March 8, 2019




5263314_1                                     -5-
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 6 of 19 PageID: 6




                      Exhibit 1
     ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 1 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 7 of 19 PageID: 7
     ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 2 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 8 of 19 PageID: 8
     ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 3 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 9 of 19 PageID: 9
      ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 4 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 10 of 19 PageID: 10
      ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 5 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 11 of 19 PageID: 11
      ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 6 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 12 of 19 PageID: 12
      ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 7 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 13 of 19 PageID: 13
      ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 8 of 8 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 14 of 19 PageID: 14
          ESX-L-000755-19 01/29/2019 2:18:25 PM Pg 1 of 1 Trans ID: LCV2019179287
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 15 of 19 PageID: 15




                        Civil Case Information Statement
Case Details: ESSEX | Civil Part Docket# L-000755-19

Case Caption: STAPLETON MELISSA VS MEGADYNE                      Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
JASON INDUS TRIAL,                                               Document Type: Complaint with Jury Demand
Case Initiation Date: 01/29/2019                                 Jury Demand: YES - 6 JURORS
Attorney Name: EDWARD P AZAR                                     Hurricane Sandy related? NO
Firm Name: EDWARD P. AZAR                                        Is this a professional malpractice case? NO
Address: 2840 ROUTE 23 SOUTH                                     Related cases pending: NO
NEWFOUNDLAND NJ 07435                                            If yes, list docket numbers:
Phone:                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Stapleton, Melissa                    transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/29/2019                                                                                            /s/ EDWARD P AZAR
Dated                                                                                                             Signed
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 16 of 19 PageID: 16




                       Exhibit 2
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 17 of 19 PageID: 17



Jed L. Marcus, Esq. (No. 000741987)
BRESSLER AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200 (phone)
Attorneys for Defendants
Megadyne America LLC and Philip Cohenca

                                                  SUPERIOR COURT OF NEW JERSEY
  MELISSA STAPLETON,
                                                  ESSEX COUNTY: LAW DIVISION
                                                  Docket No.: ESX-L-755-19
                             Plaintiff,
                                                              Civil Action
               vs.

  MEGADYNE JASON INDUSTRIAL, INC.
  and PHILIP COHENCA,                              NOTICE OF FILING OF REMOVAL

                             Defendants.

TO:         Clerk, Superior Court of New Jersey
            Essex County Veterans Courthouse
            50 West Market Street
            Newark, New Jersey 07102

            Edward P. Azar, Esq.
            Law Offices of Edward P. Azar, LLC
            2340 Route 23 South
            Newfoundland, New Jersey 07435
            Attorneys for Plaintiff
            Melissa Stapleton

SIR/MADAM:

            PLEASE TAKE NOTICE that, or about March 8, 2019, Defendants Megadyne

America, LLC (improperly plead as Megadyne Jason Industrial, Inc.) and Philip Cohenca

(collectively referred to as “Defendants”) caused to be filed a Notice of Removal in the

United States District Court for the District of New Jersey removing the above-captioned

action from the Superior Court of New Jersey, Law Division of Essex County, to the United

States District Court for the District of New Jersey. A copy of the Notice of Removal is




5263688_1
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 18 of 19 PageID: 18



attached hereto as Exhibit 1. The filing of this Notice with the Clerk of the Superior Court

of New Jersey, Essex County effected immediate removal of this action to the United

States District Court for the District of New Jersey.

            PLEASE TAKE FURTHER NOTICE that this Notice of that filing is given pursuant to

the provisions of 28 U.S.C. §1446(d) as amended.

                                            BRESSLER, AMERY & ROSS, P.C.
                                            Attorneys for Defendants
                                            Megadyne America, LLC and Philip Cohenca



                                      By:
                                                    Jed L. Marcus
Dated: March 8, 2019




5263688_1
                                              -2-
Case 2:19-cv-08167-CCC-SCM Document 1 Filed 03/08/19 Page 19 of 19 PageID: 19



                                   CERTIFICATE OF SERVICE

            I hereby certify that on this date I caused a copy of Defendants’ Notice of Filing of

Removal to be filed with the Clerk of the Superior Court of New Jersey, Essex County

Courthouse via e-Courts.

            I also hereby certify that on this date, I caused to be forwarded for service upon

counsel for Plaintiff, by e-Courts and first class mail to:

                                 Edward P. Azar, Esq.
                                 Law Offices of Edward P. Azar, LLC
                                 2840 Route 23 South,
                                 Newfoundland, New Jersey 07435

            I certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




                                                       Jed L. Marcus
Dated: March 8, 2019




5263688_1
                                                 -3-
